UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended: August31, 2013 ————— ITALK, INC. (Name of small business issuer in its charter) ————— Nevada 20-5302617 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2400 West Cypress Creek Road, Suite 111, Fort Lauderdale, Florida 33309 (Address of Principal Executive Office) (Zip Code) (877) 652-3834 (Registrant’s telephone number, including area code) ————— Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section12(g) of the Act: Common stock, $0.001 (Title of Class) ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated fileroNon-accelerated filer o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNoþ The aggregate market value of the voting stock held by non-affiliates of the registrant as of August 31, 2013, the last business day of the registrant's second fiscal quarter, was approximately $5,443,894 based on the closing price reported on such date of the registrant's common stock. As of December 12, 2013, the number of outstanding shares of the registrant's common stock was 49,457,680. DOCUMENTS INCORPORATED BY REFERENCE: NONE Table of Contents PART I Item 1. Description of Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters 9 Item 6. Select Financial Data 10 Item 7. Management’s Discussion and Analysis and Results of Operations 12 Item 7a. Quantitative and Qualitative Disclosures About Management Risk 17 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A(T). Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers, and Corporate Governance 19 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 21 Item 14. Principal Accountant Fees and Services 21 PART IV Item 15. Exhibits 25 Signature 26 EX-21.1 Subsidiaries of the Registrant EX-F.2 Consent of Independent Registered Public Accounting Firm EX-31.1 Chief Financial Officer Certification Pursuant to Section 302 EX-31.2 Chief Financial Officer Certification Pursuant to Section 302 EX-32.1 Chief Executive Officer Certification Pursuant to Section 906 EX-32.2 Chief Financial Officer Certification Pursuant to Section 906 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 2 CAUTIONARY STATEMENT All statements, other than statements of historical fact, included in this Form10-K, including without limitation the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Issuer Direct Corporation, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form10-K. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.” Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. We wish to caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: ● Dependence on key personnel. ● Fluctuation in quarterly operating results and seasonality in certain of our markets. ● Our ability to raise capital to fund our operations. ● Our ability to successfully integrate and operate acquired or newly formed entities, ventures and or subsidiaries. ● Changes in laws and regulations that affect our operations. Available Information Our Annual Report on Form10-K, Quarterly Reports on Form10-Q, Financial Data in XBRL, Current Reports on Form8-K, proxy statements and amendments to those reports filed or furnished pursuant to Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, are available, free of charge, in the corporate section of our website at www.italkmobility.com The SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC at www.sec.gov. The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 3 PART I ITEM 1.BUSINESS. Company Overview iTalk, Inc. (iTalk, Inc and its business are hereinafter collectively referred to as “iTalk”, the “Company”, “We” or “Our” unless otherwise noted). We are a Nevada corporation formed in October1988 under the name SOPAC Cellular Solutions, Inc. In May2012, we changed our name to iTalk, Inc. Our executive offices are located at 2ypress Creek Road, Suite 200, Fort Lauderdale, Florida 33309. Business The Company designs and develops retail voice and data communications services and integrates these services with wireless hardware devices to create new and more cost effective and productive communication solutions.The Company’s services are primarily marketed through the Internet under several proprietary domain names including We market our services both domestically and internationally.Through an established network of carriers, we offer international termination in over 30 countries.Customers purchase digital long distance minutes in advance (prepaid) bundled in various packaged service offerings. On May 2, 2013, the Company entered into a definitive Asset Purchase Agreement with AA Enterprises pursuant to which the Company acquired substantially all the assets of AA Enterprises, including, but not limited to, all intellectual property rights relating to RocketVoIP.On June 6, 2013 the Company acquired ITG, Inc. ("ITG"), a Texas corporation in an Asset Purchase Agreement (the "Purchase Agreement"). Pursuant to the terms of the Purchase Agreement, the Company agreed to purchase substantially all of the assets of ITG, including, but not limited to, all intellection property rights relating to ITG, EasyTalk and Valucom (the "Acquired Assets’). We continue to focus on both the organic growth of our revenue streams as well as evaluating potential acquisitions that would complement our core business operations and accelerate our overall mission of providing new and innovative communications services to consumers. Revenue Sources The Company’s core businesses receive sales revenues through credit card charges for prepaid communications services processed and paid by American Express,VISA and GlobalPay.The Company’s services are delivered over the Internet and terminated though third party carriers. Proprietary Network Access Control System Our proprietary Operations Support Softare (iTalk OSS) system platform enables the Company to process customer voice and data communications and control access to its communication network.The iTalk OSS is fully integrated with the Company’s Internet-based domain sites to provide instant access to subscribing customers.The iTalk OSS monitors the utilization of the Company’s communications network, controls customer utilization and tracks third party termination services. 4 Domain Assets The Company owns an array of Internet domains.These domains enable the Company to reach multiple target markets.Each domain is targeted to a specific demographic with unique communications needs.Each domain funnels service purchases to our centralized iTalk OSS.The Company’s domain assets are comprised of the following 57 domains: EASYTALKCUBA.COM EASYTALKMEXICO.COM ISPEAKMOBILITY.COM ITALKMOBILITY.CO ITALKMOBILITY.COM ITALKMOBILITY.NET ITALKMOBILITY.ORG ITALKPHONE.COM ITALKPHONE.NET MY800ONLINE.COM MYWQN.COM PHONEHOUSEINDIA.NET PHONEHOUSEINDIA.ORG PHONEHOUSEUS.NET PHONEHOUSEUS.ORG PHONEHOUSEUSA.NET PHONEHOUSEUSA.ORG ROCKET800.COM ROCKET800.NET ROCKET800.ORG ROCKETMOBILE.NET ROCKETMOBILE.ORG ROCKETVOIP.NET ROCKETVOIP.ORG TEXTWQN.COM THEWQN.COM VALUCOMONLINE.COM VALUCOMONLINE.NET VALUCOMONLINE.ORG VALUCOMPREPAID.COM VALUCOMPREPAID.NET VALUCOMPREPAID.ORG VALUECOMONLINE.COM VALUECOMONLINE.NET VALUECOMONLINE.ORG VALUMAXONLINE.NET VALUMAXONLINE.ORG VCDIRECTINDIA.NET VCDIRECTINDIA.ORG WQN.COM WQNDIRECT.COM WQNDIRECT.NET WQNGLOBALPHONE.NET WQNGLOBALPHONE.ORG WQNLIVE.COM WQNPLUS.COM WQNPOINTS.COM WQNPOINTS.NET WQNPOS.COM WQNPOS.NET WQNPOS.ORG WQNVOIP.COM WQNVOIP.NET WQNVOIP.ORG WQNWIRELESS.COM WQNWIRELESS.NET WQNWIRELESS.ORG 5 Regulation Communications services industries are generally subject to regulation in the United States and elsewhere. Regulatory policies in the United States are administered by the Federal Communications Commission (FCC).iTalk’s services are regulated by the Federal Communications Commission (the “FCC”). The FCC’s regulations distinguish between dominant and non-dominant providers of services.The Company is considered a non-dominant provider of services.As such, we are subject to minimal regulation and oversight. Our Strategy Our strategy incorporates a blend of organic growth and complementary acquisitions.As the market continues to intensify for the solutions we offer, it is evident that customers are seeking a single sourced, lower cost, less complex way of calling, texting and accessing the Web.It is our strategy to be the low cost provider in its market segments. MOBILE BROADBAND We are launching secure nationwide mobile broadband wireless data transmission services primarily under the iData brand. We offer low cost, no contract, mobile broadband with data plans. Customers will be able to choose the data plan that best meets their particular needs at a competitive monthly service charge. Our low cost broadband plans will give more people the opportunity to experience the benefits of broadband on the go. Our iData service is offered primarily through the use of a personal mobile hotspot - the iData MiFi Mobile Hotspot that can connect up to 5 Wi-Fi enabled devices. COMMUNICATIONS Our communications products included a domestic & international mobile App and calling service delivered under the brand iTalk and iTalkGlobal.iTalkGlobal intends to focus on delivering communications services through the combination of our iTalk hardware Sleeve and our mobile App coupled with convenient features and the delivery of low cost calls for consumers and businesses. iTalk intends to offers customers secure, instant activation and immediate access to the service while eliminating the need to use a PIN or switch long distance carriers. Other features include 24 hour online and over the phone recharge, speed dial, PIN-less dialing and online access to account balance, call history and purchase history. WIRELESS NETWORK TECHNOLOGIES We deliver mobile broadband wireless data transmission services primarily under the iData brand to subscribers through our mobile virtual network operator (MVNO) agreement with a sub provider on Sprint's nationwide network that utilizes third generation (3G) & fourth generation (4G) code division multiple access (CDMA) technologies. SALES, MARKETING AND CUSTOMER CARE The Company’s focus will be on the marketing and sales of prepaid and postpaid enhanced mobile broadband and telecommunications services to targeted groups of retail subscribers: individual consumers, businesses, and government. We intend to use a variety of sales channels to attract new subscribers of enhanced mobile broadband services and telecommunications, including: *direct telesales through representatives whose efforts focus on marketing and selling to consumers, businesses, and government; *major distribution network partners, brick and mortar retail stores,local and national non-affiliated dealers, independent contractors, focusing on sales to the consumer market and businesses; and *subscriber convenient channels, such as web sales, with a focus on commission based programs through affiliate marketing, emailmarketing, and strategic partnerships. We intend to be able to provide value driven mobile broadband and telecommunications services via our Mobile Virtual Network Operators agreement and other connections. We will market our mobile broadband prepaid services under the iData(TM) brand. We offer these prepaid mobile broadband services without a contract or credit check. Our Marketing outreach will also involve traditional print and television advertising, as well as web-based strategies such as Search Engine Optimization (SEO), Search Engine Marketing (SEM), Cost Per Mile (CPM) advertising, Pay Per Click (PPC) advertising, paid placements, email marketing, and social media advertising. We will expand 6 Industry Overview The U.S. telecom industry has experienced a major shift in the market share mix.During the last quarter of the twentieth century, landline phone services dominated the market.In the last ten years, the change has been sudden and pervasive.The market has shifted to modern telecom technologies that are more cost effective and convenient to use.Cellular networks show a continuous increase in the number of customers.The most significant factor that influenced the growth of cellular networks is convenience.With the introduction of CDMA and GSM networks with 3G and 4G speeds, growth has shifted drastically in the favor of the cellular networks.New breed of cell phones (smart phones) aren’t mere devices of making and receiving phone calls, they can be used for texting, storing data, taking pictures, sharing content and accessing the internet. Voice over Internet Protocol (VoIP) enables phone service anywhere in the world at little or no cost. 4G wireless Internet connections ensure that all calls are of very high quality and access is ubiquitous.New smart phones have excellent computing and multitasking ability that makes them ideal devices to be used as mobile VoIP phones. VoIP providers are expected to see growth of 6% in 2014. Fixed landline phone subscribers are expected to decline by 3%. Cellular networks are expected to have an increase of 1%.Of the 2014 communications market, cellular networks are expected to have 55%, landline phone services 19%, and VoIP 26%. ITEM1ARISK FACTORS. Forward-Looking and Cautionary Statements Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the following risks and uncertainties and all other information contained or referred to in this Annual Report on Form10-K before investing in our common stock. The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties that we are unaware of, or that we currently deem immaterial, also may become important factors that affect us. If any of the following risks occur, our business, financial condition or results of operations could be materially and adversely affected. In that case, the trading price of our common stock could decline, and you could lose all of your investment. Risks Relating to Our Business Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern, which may also hinder our ability to obtain future financing. In their report dated December 16, 2013, our independent registered public accounting firm stated that our consolidated financial statements for the year ended August 31, 2013 were prepared assuming that we would continue as a going concern. However, they expressed substantial doubt about our ability to do so. We also had a working capital deficit of $614,717 at August 31, 2013 and cash on hand of $42,370. We also expect to incur additional losses for at least the years of fiscal 2013-2014. Our ability to continue as a going concern is subject to our ability to increase revenues and generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, generating sales, or obtaining financing from various financial institutions where possible. By adjusting our operations and development to the level of capitalization, we believe that we have sufficient capital resources to meet projected near-term cash flow requirements. However, if during that period or thereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations, liquidity and financial condition. There can be no assurances that our efforts will prove successful. The Company’s consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Insufficient systems capacity or systems failures could harm our business. Our business depends on the performance and reliability of the computer and communications systems supporting it. Notwithstanding our current capacity, heavy use of our computer systems during peak trading times or at times of unusual market volatility could cause our systems to operate slowly or even to fail for periods of time. If our systems cannot be expanded successfully to handle increased demand, or otherwise fail to perform, we could experience disruptions in service, slower response times, and delays in introducing new products and services. Our systems and operations also are vulnerable to damage or interruption from human error, natural disasters, power loss, sabotage or terrorism, computer viruses, intentional acts of vandalism, and similar events. Any system failure that causes an interruption in service or decreases the responsiveness of our service could impair our reputation, damage our brand name and negatively impact our revenues. We also rely on a number of third parties for systems support. Any interruption in these third-party services or deterioration in the performance of these services could also be disruptive to our business and have a material adverse effect on our business, financial condition and operating results. We cannot predict the likelihood that services provided by third parties may be interrupted. We have not voluntarily implemented various corporate governance measures, in the absence of which, stockholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or The Nasdaq Stock Market, on which their securities are listed. Among the corporate governance measures that are required under the rules of national securities exchanges are those that address board of directors’ independence, audit committee oversight, and the adoption of a code of ethics. We have not adopted a Code of Business Conduct and Ethics nor have we yet adopted any other corporate governance measures and, since our securities are not listed on a national securities exchange, we are not required to do so. We have not adopted corporate governance measures such as an audit or other independent committees of our Board of Directors. Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. 7 Our internal controls over financial reporting, and our disclosure controls and procedures, are not adequate, which could have a significant and adverse effect on our business and reputation. Section 404 of Sarbanes-Oxley and the rules and regulations of the Securities and Exchange Commission (the “SEC”) associated with Sarbanes-Oxley, which we refer to as Section 404, require a reporting company to, among other things, annually review and disclose its internal controls over financial reporting, and evaluate and disclose changes in its internal controls over financial reporting quarterly. Under Section 404 a reporting company is required to document and evaluate such internal controls in order to allow its management to report on these controls. As reported in Item 9A. Controls and Procedures, we have concluded that our disclosure controls and procedures, and our financial reporting controls, are currently ineffective. If we are not able to implement the requirements of Section 404 with adequate compliance, we may be subject to sanctions or investigation by regulatory authorities, such as the SEC. As a result, there could be an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements. In addition, we may be required to incur substantial costs in improving our internal control system and the hiring of additional personnel. Any such actions could adversely affect our results of operations, cash flows and financial condition. Our inability to protect our intellectual property rights could adversely affect our business. To protect our intellectual property rights, we rely on a combination of trademark laws, trade secret protection, confidentiality agreements and other contractual arrangements with our affiliates, customers, strategic investors and others. The protective steps we have taken may be inadequate to deter misappropriation of our proprietary information. We may be unable to detect the unauthorized use of, or take appropriate steps to enforce, our intellectual property rights. Failure to protect our intellectual property adequately could harm our brand and affect our ability to compete effectively. Further, defending our intellectual property rights could result in the expenditure of significant financial and managerial resources, which could adversely affect our business, financial condition and operating results. Intellectual property and proprietary rights of others may prevent us from using the technology necessary to provide our services and may subject us to expensive intellectual property litigation. If a court determines that the technology necessary for us to provide our services infringes a patent held by another person, and if that person is unwilling to grant us a license on acceptable terms, we may be ordered not to use the technology. We may also be ordered to pay significant monetary damages to the patent-holder. If we are ordered not to use the technology, we may be forced to cease offering services that depend on such use. In the event that a claim of infringement is brought against us based on the use or sale of our technology, or against any of our customers based on the use of our technology which we have agreed to indemnify our customers against, we may be subject to litigation to determine whether there is an infringement. Such litigation is expensive and distracting to our business and operations, regardless of the outcome of the suit. If our fraud prevention methods are not effective, our business, reputation and financial results may be adversely affected. We are susceptible to online cardholder-not-present fraud and call processing fraud. We control fraud through the use of internally developed proprietary technology and commercially available licensed technology. Traditional means of controlling online cardholder-not-present fraud insufficiently controls fraudsters who obtain personal credit card information and pose as legitimate cardholders. To address this risk, we have developed automated proprietary as well as off-the-shelf technology, coupled with in-house staff reviews, to constantly monitor and block suspicious transactions based on defined criteria. We are also at risk of attempts to hack into our system using various PIN combinations in an attempt to find a valid account. To address this risk, our system has integrated fraud detection mechanisms that detect such patterns and block the numbers from making further attempts. In-house fraud specialists also monitor traffic reports and usage patterns to identify and investigate suspicious calling patterns. While we place a high priority on fraud prevention, there is no guarantee that our measures will be successful in preventing significant fraudulent use of our network and resources, thereby materially adversely affecting our business, reputation and financial results. 8 ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTY. Our headquarters are located in Fort Lauderdale, Florida.We occupy 600 square feet of office space pursuant to a revolving 6-month lease and option to expand our footprint.We believe we have sufficient space and expansion capacity to sustain our growth through 2016. ITEM 3.LEGAL PROCEEDINGS. None. ITEM 4.MINE SAFETY DISCLOSURE None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Market for common stock Our common stock currently trades on the OTC Bulletin Board under the symbol “TALK.” The following table sets forth for the periods indicated the high and low closing prices of our common stock. High Low Fiscal 2012 -13 Quarter Ended August31, 2013 Quarter Ended May31, 2013 Quarter Ended February28, 2012 N/A N/A Quarter Ended November30, 2012 N/A N/A Fiscal 2011-12 Quarter Ended August31, 2012 N/A N/A Quarter Ended May31, 2012 N/A N/A Quarter Ended February29, 2012 N/A N/A Quarter Ended November30, 2011 N/A N/A The quotations provided herein may reflect inter-dealer prices without retail mark-up, markdown, or commissions, and may not represent actual transactions. Historically and currently, our common stock was and is classified as a penny stock. As such, it may be difficult to trade the stock because compliance with the regulations can delay and/or preclude certain trading transactions. Broker-dealers may be discouraged from effecting transactions in our stock because of the sales practice and disclosure requirements for penny stock. This could adversely affect the liquidity and/or price of our common stock, and impede the sale of the stock. 9 Holders of Record As of December 12, 2013, there were approximately 70 registered holders of record of our common stock and 49,457,680 shares outstanding. iTalk Purchases of Equity Securities The Company’s Board of Directors authorized no stock repurchases during the year ended August 31, 2013. Dividends The Company’s Board of Directors paid no dividends during the year ended August 31, 2013. ITEM 6.SELECT FINANCIAL DATA Summary of Operations for the periods ended August 31, 2013 and 2012. Year Ended August31, Statement of Operations Revenue $ $ - Cost of revenues - Gross profit - Operating costs Operating income ) ) Interest income (expense), net ) Income tax expense Income from operations $ ) $ ) ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Except for the historical information contained herein, the matters discussed in this Form10-K include certain forward-looking statements that involve risks and uncertainties, which are intended to be covered by safe harbors. Those statements include, but are not limited to, all statements regarding our and management’s intent, belief and expectations, such as statements concerning our future and our operating and growth strategy. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons including our ability to implement our business plan, our ability to raise additional funds and manage our substantial debts, consumer acceptance of our products, our ability to broaden our customer base, our ability to maintain a satisfactory relationship with our suppliers and other risks described in our reports filed with the Securities and Exchange Commission. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. Investors are cautioned that all forward-looking statements involve risks and uncertainties including, without limitation, the factors set forth under the Risk Factors section of this report. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. All forward-looking statements made in this Form10-K is based on information presently available to our management. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. 2013 Overview For the year ended August 31, 2013, total revenue increased to $195,339 from $0 in fiscal 2012. The overall increase in revenue during fiscal 2013 is entirely due to new revenue from network services from acquisitions. For the year ended August 31, 2013, operating expenses increased to $ 662,636 as compared to $ 26,656 in fiscal 2012.The increase in operating expenses in fiscal 2013 as compared to fiscal 2012 is primarily related to cost of network services initiated from operations of acquisitions. Our net loss in fiscal 2013 increased to $ 655,397 compared to $26,656 in fiscal 2012. In fiscal 2011, we accumulated net operating loss carry-forwards and have recorded no provision for income tax. 10 Results of Operations Comparison of results of operations for the years ended December31, 2012 and 2011 Year ended August 31, Revenue Network services Revenue $ $ - Gross margin $ $ - Gross margin % 12.9% - Total Revenue $ $ - Gross margin $ $ - Gross margin % 12.9% - Revenues Total revenue increased by $195,339 to $ 195,339 during the year ended August 31, 2013, as compared to $0 in fiscal 2012.The overall increase in revenue during fiscal 2013 as compared to fiscal 2012 is primarily attributable to revenue generated by acquisitions. Network service revenue increased $195,339 during the year ended August 31, 2013 as compared to fiscal 2012.The increase is primarily attributable to the acquisition of ITG. We do anticipate that both new acquisitions and organic growth of existing acquisitions will be a continuing source of revenue in the future. 2013 Deferred Revenue Backlog At August 31, 2013, we have recorded deferred revenue of $ 76,304 that we expect to recognize throughout the next fiscal year. The majority of the deferred revenues recorded are being carried forward from 2012, which is a direct result of unused prepaid services purchased by our customers. Cost of Services Cost of revenues consist primarily ofdirect network services purchased from carriers under preferred bulk purchase agreements., Cost of revenues increased by $219,600 during the year ended August 31, 2013 as compared to fiscal 2012 revenues of $ 0. We incur costs for software development performed by third party developers.This development is contracted as work-for-hire.Accordingly, copyrights to this development are exclusively the intellectual property of the Company. Selling, General and Administrative Expense General and administrative expenses consist primarily of consulting services, stock based compensation, insurance, fees for professional services, general corporate expenses and facility and equipment expenses. General and administrative expenses increased $579,343 during the year ended August 31, 2013 as compared to fiscal 2012. The increase during fiscal 2013 is primarily due to an increase in personnel related expenses of $508,684. Litigation Expenses No litigation expenses were incurred during the year ended August 31, 2013 Depreciation and Amortization Depreciation and amortization expenses during the year ended August 31, 2013 increased to $36,403 as compared to $0 during fiscal 2012. We acquired certain intangible assets, primarily customers and domain names during the year.We are amortizing the purchase price of $109,464 over its estimated useful life of five years, which attributed to an increase in amortization expense in fiscal 2013. Interest Income, Net None. Income Taxes During the year ended August 31, 2013, the Company had a net deficit and, accordingly, incurred or paid no state or federal income taxes. Net Income/Deficit Net deficit for the year ended August 31, 2013 increased to $(655,397) as compared to $(26,656) in fiscal 2012. The increase in net deficit is primarily due to increases in costs associated with incorporating and stabilizing the operations of acquisitions. Liquidity and Capital Resources As of August 31, 2013, the Company had $42,370 in cash and cash equivalents and $36,869 prepaid expenses. Current liabilities at August 31, 2013, including accounts payable, deferred revenue, accrued payroll liabilities, and other accrued expenses totaled $208,038, notes payable of $380,928, stock based payable of $14,725 and related party loans and advances of $40,265. At August 31, 2013, current assets were $79,239 and current liabilities $693,956. Our accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. The Company has incurred operating losses and negative cash flows from operations, has incurred an accumulated deficit of $748,854 through August 31, 2013, and has been dependent on issuances of debt and equity instruments to fund its operations. The Company intends to increase its future profitability and seek new sources or methods of financing or revenue to pursue its business strategy. However, there can be no certainly that the Company will be successful in this strategy. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Accordingly, the Company’s independent auditors have added an explanatory paragraph to their opinion on the Company’s consolidated financial statements for the year ended August 31, 2013, based on substantial doubt about the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management is proposing to raise any necessary additional funds through loans and additional sales of its common stock. There is no assurance that the Company will be successful in raising additional capital in amounts or on terms acceptable to us, if at all. 11 Capital Expenditure Commitments We did not have any substantial outstanding commitments to purchase capital equipment at August 31, 2013. Capital Needs Due to our brief operating history and lack of substantial historical operating profits, our operations have not been a source of liquidity. We will need to obtain additional capital in order to fund our operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. There can be no assurance that we will be successful in obtaining additional funding in amounts or on terms acceptable to us, if at all. Disclosure about Off-Balance Sheet Arrangements The Company has no transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. Outlook The following statements and certain statements made elsewhere in this document are based upon current expectations. These statements are forward looking and are subject to factors that could cause actual results to differ materially from those suggested here, including, without limitation, demand for and acceptance of our services, pricing model, competition and general economic or market conditions, particularly in the domestic and international capital markets. Refer also to the Cautionary Statement Concerning Forward Looking Statements included in this report. The Company strives to be a market leader and innovator of consumer communications services solutions and Internet access technologies. The Company continuously searches the market evaluating new technology to incorporate in its products and services. We pride ourselves on providing the most cost effective, productive and innovative communications applications, the highest quality network service to our customers, the most responsive support staff, and attractive returns to our shareholders. Our strategy is focused on maximizing long-term shareholder value by driving profitable growth, continuing our focus on the latest and most innovative technology, and acquiring and integrating complementary businesses. We continue to focus on both the organic growth of our revenue streams as well as evaluating potential acquisitions that would complement our core business operations and accelerate our overall mission of providing a the best personal communications experience for our customers. Critical Accounting Policies and Estimates The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Rocket VoIP. Revenue Recognition We recognize revenue in accordance with SEC Staff Accounting BulletinNo.104, “Revenue Recognition,” which requires that: (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred or services have been rendered, (iii)the sales price is fixed or determinable, and (iv)collectability is reasonably assured. We recognize revenue when services are rendered or delivered, where collectability is probable.Deferred revenue primarily consists of upfront payments for annual service contracts, and is recognized throughout the year as the services are performed. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Impairment of Long-lived Assets In accordance with FASB ASC No. 360 – Property Plant and Equipment, long-lived assets, such as property and equipment, and intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset group may not be recoverable. Recoverability of asset groups to be held and used is measured by a comparison of the carrying amount of an asset group to estimated undiscounted future cash flows expected to be generated by the asset group. If the carrying amount of an asset group exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of an asset group exceeds fair value of the asset group.Goodwill is tested for impairment annually or whenever events indicate that the asset may be impaired. Fair Value Measurements As of August 31, 2013 and 2012, we do not have any financial assets or liabilities that are required to be, or that we elected to measure, at fair value. We believe that the fair value of our financial instruments, which consist of cash and cash equivalents, accounts receivable, our line of credit, and accounts payable approximate their carrying amounts. Stock-based compensation We account for stock-based compensation under the authoritative guidance for stock compensation. The authoritative guidance for stock compensation requires that companies estimate the fair value of share-based payment awards on the date of the grant using an option-pricing model. The cost is to be recognized over the period during which an employee is required to provide service in exchange for the award. The valuation provisions of the authoritative guidance for stock compensation apply to new grants and grants modified after the adoption date that were outstanding as of the effective date. The authoritative guidance for stock compensation also requires the benefit of tax deductions in excess of recognized compensation expense to be reported as a financing cash flow, rather than as an operating cash flow as prescribed under previous accounting rules. This requirement reduces net operating cash flows and increases net financing cash flows in periods subsequent to adoption, only if excess tax benefits exist. 12 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We do not believe that we face material market risk with respect to our cash, cash equivalents and restricted cash investments. We held no marketable securities as of August31, 2013 or 2012. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A(T). CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of August 31, 2013. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures as of August 31, 2013 were ineffective in ensuring that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Inherent Limitations Over Internal Controls The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles (“GAAP”). The Company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the Company’s assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that the Company’s receipts and expenditures are being made only in accordance with authorizations of the Company’s management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Management, including the Company’s Chief Executive Officer and Chief Financial Officer, does not expect that the Company’s internal controls will prevent or detect all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of internal controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Also, any evaluation of the effectiveness of controls in future periods are subject to the risk that those internal controls may become inadequate because of changes in business conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management’s Annual Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Management conducted an assessment of the effectiveness of the Company’s internal control over financial reporting based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on the Company’s assessment, management has concluded, that due to limited resources and limited number of employees, its internal control over financial reporting was ineffective as of August 31, 2013 to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. To mitigate the current limited resources and employees, we rely heavily on direct management oversight of transactions, along with the use of legal and accounting professionals. As we grow, we expect to increase the number of employees, which would enable us to implement adequate segregation of duties within the internal control framework. In light of the material weakness, we performed additional analyses and procedures with the assistance of our outsourced financial consultant in order to conclude that our financial statements for the year ended August 31, 2013 included in this Annual Report on Form 10-K were fairly stated in accordance with the U.S. GAAP. Accordingly, management believes that despite our material weaknesses, our consolidated financial statements for the year ended August 31, 2013 are fairly stated, in all material respects, in accordance with the U.S. GAAP. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the fourth quarter of 2013, which were identified in connection with management’s evaluation required by paragraph (d) of rules 13a-15 and 15d-15 under the Exchange Act that has materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to the rules of the SEC that permit smaller reporting companies to provide only the management’s report in this annual report. 13 ITEM 9B.OTHER INFORMATION. None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Directors and executive officers At August 31, 2013, the names, ages, positions and terms of office of all of the Company’s directors and executive officers and all persons nominated or chosen to become such were: Name Age Position David F. Levy 66 Chairman of the Board, Chief Executive Officer Robert Thorell 38 President Richard Dea 63 Chief Financial Officer, Director David F. Levy – Chairman, Chief Executive Officer Mr. Levy is the Chairman of the Board and our Chief Executive Officer. Prior to iTalk, Inc., Mr. Levy was the founderChairman and CEO of Inzon Corporation, a Voice Over Internet Protocol ("VoIP") technology company. Mr. Levy was also the founder, Chairman and CEO of SubMicronSystems Corporation, a NASDAQ-listed. Robert Thorell– President Mr. Robert Thorell is our President.Prior to joining iTalk, Inc. as President, Mr. Thorell served as Chief Information Officer at eTitleLoan.com, He alsoalso served as Vice President of Network Operations for theGlobe.com and Beforethat held executive positions at several Voice-over-IP carriers including COO at Global Net and CTO of Next Communication. Richard Dea – Chief Financial Officer, Director Mr. Dea is our Chief Financial Officer and a director.Prior to his position with the Company, Mr. Dea was the Chief Financial Officer for Inzon Corporation. Election of Directors and Officers Holders of our common stock are entitled to one (1) vote for each share held on all matters submitted to a vote of the stockholders, including the election of directors. Cumulative voting with respect to the election of directors is not permitted by our Articles of Incorporation. Our Board of Directors shall be elected at the annual meeting of the shareholders or at a special meeting called for that purpose. Each director shall hold office until the next annual meeting of shareholders and until the director’s successor is elected and qualified. ITEM 11. EXECUTIVE COMPENSATION. The following table sets forth certain information regarding compensation paid for all services rendered to us in all capacities during fiscal years 2013 and 2012 by our Directors, principal executive officer, and principal financial officer (collectively, the “Named Executive Officers”). 14 SUMMARY COMPENSATION TABLE Name andprincipal position Year (Dec. 31st) Salary Bonus ($) Stock Awards ($)(1) Option Awards $ Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Total David F. Levy - Chairman, Chief Executive Officer $ $
